Exhibit 10.35

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as ***.

Execution Copy

TERMINATION AND TRANSITION AGREEMENT

This Termination and Transition Agreement (this “Agreement”) is made and entered
into as of this 31st day of October, 2008 (“Effective Date”), by and between
Abbott Laboratories, an Illinois corporation with principal offices at 100
Abbott Park Road, Abbott Park, Illinois 60064-3500 (“Abbott), and OraSure
Technologies, Inc., a Delaware corporation with principal offices at 220 East
First Street, Bethlehem, Pennsylvania 18015 (“OraSure”).

BACKGROUND

OraSure and Abbott have previously entered into that certain Supply and
Distribution Agreement, dated as of February 11, 2005, as amended by Amendment
No. 1, dated as of July 21, 2005 (as amended, the “Distribution Agreement”),
pursuant to which OraSure agreed to supply, and Abbott agreed to distribute, the
OraQuick ADVANCE® Rapid HIV-1/2 Antibody Test. The parties desire to terminate
the Distribution Agreement and provide for the transition of Abbott’s Current
Customers and New Customers (such terms are defined below) to OraSure, pursuant
to the terms and conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and other mutual promises and
covenants contained in this Agreement, OraSure and Abbott, intending to be
legally bound, hereby agree as follows:

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Distribution Agreement. For purposes of this
Agreement, the following terms will have the respective meanings set forth
below:

1.1 “Assigned Contract” shall have the meaning set forth in Section 3.8.

1.2 “Combined Contract” shall mean any written contract pursuant to which Abbott
or its Affiliates supplies OraQuick® Products to a customer in addition to one
or more other products. A Combined Contract shall not include any contract which
is limited solely to the provision of OraQuick® Products by Abbott to any
customer.

1.3 “Current Customer” shall mean any customer that at the time in question is
then purchasing OraQuick® Product from Abbott or its Affiliates pursuant to
Abbott’s rights under the Distribution Agreement.

1.4 “National Account” shall mean the following customers of Abbott: ***.



--------------------------------------------------------------------------------

1.5 “New Customer” shall mean any customer (other than a Current Customer) who
begins to purchase or resumes purchasing OraQuick® Product from Abbott or its
Affiliates after the Effective Date.

1.6 “OraQuick® Contract” shall mean any written contract pursuant to which
Abbott or its Affiliates supplies OraQuick® Product to any of its customers;
provided that the term OraQuick® Contract shall not include any Combined
Contract.

1.7 “OraQuick® Product” shall mean the OraQuick ADVANCE® Rapid HIV-1/2 Antibody
Test and related positive and negative OraQuick ADVANCE® controls.

1.8 “Pending Orders” shall mean customer orders for OraQuick® Product received
by Abbott or its Affiliates pursuant to any OraQuick® Contract and which have
not been shipped as of the Termination Date.

1.9 “Termination Date” shall mean December 31, 2008.

1.10 “Transition Committee” shall have the meaning set forth in Section 3.1.

1.11 “Transition Period” shall mean the period beginning on the Effective Date
and ending on the Termination Date.

1.12 “Post-Termination Period” shall mean the period beginning January 1, 2009
and ending March 31, 2009.

2. Termination and Release.

2.1 Termination. Subject to the terms and conditions set forth in this
Agreement, and except as otherwise provided in this Agreement, the Distribution
Agreement shall terminate on the Termination Date. OraSure and Abbott
acknowledge and agree that the termination of the Distribution Agreement is by
mutual agreement and not for cause.

2.2 Conflicts. In the event of a conflict or inconsistency between the terms of
this Agreement and the terms of the Distribution Agreement, the terms of this
Agreement shall control and, to the extent necessary, shall constitute an
amendment to the Distribution Agreement.

3. Transition Period. During the Transition Period, OraSure and Abbott agree to
perform the respective obligations set forth in this Section 3.

3.1 Transition Committee. In order to effect the objectives of this Agreement,
the parties agree to establish a transition committee which shall operate as
provided below (“Transition Committee”).

(a) Composition. The Transition Committee shall consist of representatives (as
needed) from each party as each party shall appoint from time to time. Either
party may replace its representative(s) for any reason and at any time upon
notice to the other party.

(b) Meetings. The Transition Committee shall meet, at a minimum, at least

 

2



--------------------------------------------------------------------------------

bi-monthly and otherwise as mutually agreed by the parties, either in person, by
telephone, or by video conference call. Additional participants may be invited
by any representative to attend meetings where appropriate.

(c) Decision-Making. The parties shall cause their respective representatives on
the Transition Committee to use diligent efforts, acting in good faith, to
resolve all matters presented to them as expeditiously as possible. If the
Transition Committee members are unable to resolve any such matter presented to
them within a reasonable period of time, the matter shall be presented to
OraSure’s President and Chief Executive Officer and Abbott’s Executive
Vice-President, Diagnostics or their designees for good faith negotiation of
resolution. To the extent any matter or dispute which should arise is not
resolved pursuant to the procedures in this section, the procedures set forth in
Section 10.13, shall be followed.

(d) Duties and Responsibilities. The Transition Committee will be responsible
for assisting in and overseeing all of the activities as set forth in Sections 3
and 4 and for fulfilling their respective responsibilities hereunder.

3.2 Business Preservation. The parties agree to cooperate with and assist each
other, and use commercially reasonable efforts, to maintain sales of OraQuick®
Products to all Current Customers and New Customers. It is the intention of the
parties to maintain customer satisfaction, preserve customer good will and the
reputation of the OraQuick® Products, OraSure and Abbott, and to take all
actions reasonably necessary to ensure the continued supply of OraQuick®
Products to each Current Customer and New Customer, both before and after the
transfer of such Customers by Abbott to OraSure; provided, however, that Abbott
makes no representation, warranty or covenant concerning: (a) the likelihood of
obtaining New Customers during the Transition Period or (b) the likelihood that
Current Customers or New Customers will purchase OraQuick® Products from
OraSure. If, during the Transition Period, any customer in the Hospital Segment
is unable to negotiate a mutually acceptable price or other terms with Abbott
for OraQuick Products, the Transition Committee shall discuss alternative
solutions and strategies for the customer to minimize any potential loss of
sales. The timing and content of any notice or communication to Abbott’s
customers and sales representatives (or to any other third parties) regarding
the termination of the Distribution Agreement and transition of customers shall
be subject to the prior approval of both parties.

3.3 Customer Information. As soon as practicable after the Effective Date,
Abbott shall use commercially reasonable efforts to provide OraSure with the
information listed on Exhibit A to this Agreement for all Current Customers and
those customers who have purchased OraQuick® Product from Abbott in the
twenty-four (24) months prior to the Effective Date, subject to any
confidentiality obligations Abbott may have to such Current Customers and past
customers. Abbott shall use commercially reasonable efforts to provide such
customer information in an electronic file and in a format compatible with
OraSure’s validated SAP system. All such information shall have been provided no
later than October 31, 2008.

3.4 New Customers. To the extent Abbott obtains any New Customers, Abbott shall,
as soon as practicable, supply OraSure with the information specified in
Section 3.3 for each such New Customer, subject to any confidentiality
obligations Abbott may have to such New Customers.

 

3



--------------------------------------------------------------------------------

3.5 Customer Transition. As soon as practicable after the Effective Date,
OraSure and Abbott shall cooperate in good faith to develop a mutually agreeable
detailed plan for transitioning all Current Customers and New Customers to
OraSure, including communication of this transition and termination of Abbott’s
rights to distribute the OraQuick® Products under the Distribution Agreement.
Such transition activities shall include, but not be limited to, the development
by the parties of milestones and a list of key customer accounts which receive
in-person visits by sales representatives of both parties prior to the
Termination Date in order to explain the parties’ transition plans. The parties
shall review each National Account and other top customers (as determined by
mutual agreement of the parties) and mutually agree on whether the best method
of contact and communication shall be an in-person meeting by the parties, mail
or other method. Abbott personnel shall participate in a maximum of one hundred
fifty (150) in-person customer visits. The parties shall cooperate in the timely
development of mutually acceptable communications to all customers. The parties
will attempt in good faith to schedule in-person visits with customers, and all
customer notifications regarding the transition under this Agreement, during the
period beginning eight (8) weeks prior to the Termination Date and ending four
(4) weeks thereafter; provided, that any such meetings and notifications that do
not occur within such time period will take place as soon as practicable after
the end of such period, but Abbott will not be required to participate in such
activities beyond the expiration of the Post-Termination Period.

3.6 Qualification. OraSure shall be responsible for developing information about
OraSure and the OraQuick® Product as may be needed to qualify OraSure as an
approved or registered vendor for the OraQuick® Product with each Current
Customer and New Customer.

3.7 Combined Contracts. As of the Termination Date, Abbott agrees that it shall
use commercially reasonable efforts to terminate the right of each of its
customers that is a party to a Combined Contract to purchase any OraQuick®
Products thereunder; provided, that “commercially reasonable efforts” shall not
require Abbott to pay money, lower prices for other products or offer other
economic incentives to its customers as consideration for terminating their
right to purchase OraQuick® Products.

3.8 Assignment of OraQuick® Contracts; Pending Orders. To the extent not
otherwise precluded by any contract, pricing letter or other arrangement, Abbott
agrees to transfer and assign, and does hereby transfer and assign, as of the
Termination Date, all right, title and interest to each OraQuick® Contract
(each, an “Assigned Contract”). The foregoing assignment shall include all
right, title and interest to all Pending Orders under an Assigned Contract, and
OraSure agrees to supply OraQuick® Product under all Pending Orders and shall
have the exclusive right to receive payment of the purchase price therefore
under the applicable Assigned Contract. To the extent Abbott is precluded from
assigning any OraQuick® Contract to OraSure, Abbott agrees that it shall use
commercially reasonable efforts to terminate each such OraQuick® Contract as of
the Termination Date; provided, that “commercially reasonable efforts” shall not
require Abbott to pay money, lower prices for other products or offer other
economic incentives to its customers as consideration for terminating any
OraQuick® Contract. Notwithstanding the foregoing, Abbott shall retain all
rights and obligations including without limitation the right to receive payment
of the purchase price under each Assigned Contract with respect to OraQuick®
Product shipped prior to the Termination Date.

3.9 Post-Termination Sales. Beginning January 1, 2009, Abbott shall no longer
have the right to distribute the OraQuick® Products, except as otherwise
permitted under Section 13.3.3

 

4



--------------------------------------------------------------------------------

of the Distribution Agreement. Notwithstanding the foregoing, OraSure shall have
the option to extend Abbott’s right to distribute OraQuick® Products for a
period not to extend beyond January 31, 2009, to the extent OraSure reasonably
believes such extension is necessary to facilitate the transition contemplated
by this Agreement and maintain customer satisfaction. In order to exercise this
option, OraSure must notify Abbott in writing on or prior to December 1, 2008,
in which case Abbott agrees to purchase additional OraQuick® Product and supply
such OraQuick® Product to customers as reasonably directed by OraSure. Such
supply and continued distribution of OraQuick® Product shall be subject to the
terms of the Distribution Agreement, except that Abbott’s distribution rights
shall be non-exclusive.

3.10 OraSure Decisions. OraSure acknowledges and agrees that it shall have sole
responsibility for making credit decisions or otherwise deciding whether to
supply OraQuick® Product to any customer and that Abbott shall have no liability
for any such decision made by OraSure, even if such decision is based on credit
or other information provided by Abbott to OraSure under this Agreement. OraSure
shall also have sole responsibility for confirming EDI or other specifications
for each customer’s product ordering systems.

3.11 Inability to Assign or Terminate. If Abbott is contractually unable to
assign any OraQuick Contract to OraSure pursuant to Section 3.8 or, despite
using commercially reasonable efforts, is unable to terminate a customer’s right
to purchase OraQuick Products under a Combined Contract pursuant to Section 3.7
or to terminate a non-assignable OraQuick Contract pursuant to Section 3.8, then
the parties shall negotiate in good faith to develop a mutually agreeable plan
to address such situations in a manner intended to minimize any loss of
customers or sales.

4. Post Termination. During the Post-Termination Period, OraSure and Abbott
agree to perform the respective obligations set forth in this Section 4.

4.1 Transition Activities. To the extent any of the activities described in
Section 3 are not completed prior to the Termination Date, OraSure and Abbott
shall exercise commercially reasonable efforts to complete such activities as
soon as practicable after the Termination Date and in no event no later than end
of the Post-Termination Period.

4.2 Abbott Website. For a period of twelve (12) months after the Termination
Date, Abbott shall retain a listing for the OraQuick® Products on its website
(abbottdiagnostics.com) indicating that customers should contact OraSure for the
purchase of any OraQuick® Products. Such website shall include a link to
OraSure’s website (subject to Abbott’s standard website policies, including
customary notices and disclaimers regarding redirection of visitors to an
external website) and contact information for OraSure’s customer service
department, as mutually agreed by the parties and shall not include any
reference or link to Abbott’s customer service department. In addition, during
the Post-Termination Period, Abbott shall implement a “pop-up” or other
notification in its order entry system to provide assistance to Abbott’s
customer service personnel and prompt such personnel with notification of the
Termination Date and how orders for OraQuick® Products should be handled in
accordance with this Agreement.

4.3 Abbott Inventory. If on the Termination Date (or if OraSure exercises its
option under Section 3.9 to extend Abbott’s distribution rights, the date such
rights expire), Abbott has any remaining OraQuick® Product in Abbott inventory
not committed to a Pending Order that has not been assigned to OraSure, then
OraSure shall make a payment to cover the cost of all such

 

5



--------------------------------------------------------------------------------

inventory equivalent to the same transfer price Abbott paid to OraSure. Any
OraQuick® Product covered by the payment required under this Section 4.3 shall
either be destroyed or donated to one or more entities selected by OraSure, and
Abbott shall provide OraSure a written confirmation certifying as to the
disposition of such OraQuick® Product in accordance with this Section 4.3.

5. Confidentiality. The confidentiality and non-use obligations set forth in
Article 12 of the Distribution Agreement are hereby incorporated by reference
into this Agreement as if fully set forth herein and shall apply to the
information exchanged by the parties hereunder. Notwithstanding the foregoing,
OraSure shall be permitted to utilize any information related to Abbott’s
customers or any contract, pricing letter or other arrangement between Abbott
and its customers in order to establish and expand a commercial relationship
between OraSure and such customer and otherwise provide OraQuick® Product to
such customer, subject to any confidentiality obligations Abbott may have to
such customers.

6. Non-Disparagement. Neither party will make any statements, whether public or
private, oral or written, or take any action, that could reasonably be expected
to adversely affect the business or reputation of the other party.

7. Competition. During the period beginning on the Termination Date and ending
on December 31, 2009, the business within Abbott commonly known as the Abbott
Diagnostic Division (as configured on the Termination Date and excluding the
Abbott Point of Care business and the Abbott Molecular business) shall not
import, manufacture, market, promote, distribute or sell in the Territory any
rapid, point-of-care test for detecting HIV-1 and/or HIV-2 that: (a) utilizes a
visually read, single-use lateral flow immunoassay format with a
non-quantitative result; and (b) has been approved by the FDA for sale in the
Territory as of the Termination Date. Abbott represents and warrants to OraSure
that as of the date of this Agreement, the Abbott Diagnostic Division (as
defined above) is not importing, manufacturing, marketing, promoting,
distributing or selling any product described in the preceding sentence and it
currently has no plans to do so. If any provision of this Section 7 shall be
deemed unenforceable because of scope, duration or area of applicability, it
shall be deemed modified to the extent necessary to make it enforceable while
preserving its intent.

8. Solicitation. During the Transition Period and during the twelve (12) months
following the Termination Date, neither OraSure nor Abbott shall engage in
recruitment or hiring that is specifically directed or targeted toward any
diagnostic product sales employees or representatives of the other party.
Notwithstanding the foregoing, this Section 8 shall not preclude any general
advertisement or solicitation of employment or any retained or contingent search
by a recruiting firm that is not specifically directed or targeted toward the
diagnostic product sales employees or representatives of the other party or the
hiring of any individual who responds to such general advertisement,
solicitation or search. If any provision of this Section 8 shall be deemed
unenforceable because of scope, duration or area of its applicability, it shall
be deemed modified to the extent necessary to make it enforceable while
preserving its intent.

9. Termination Payment.

9.1 Royalty Obligation. OraSure shall make a one-time payment to Abbott equal to
*** on the last day of the Post-Termination Period. After payment is received by
Abbott, OraSure shall be released from and shall not be obligated to pay any
royalty obligation set forth in Section 13.1.2 of the Distribution Agreement.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

10.1 Currency. All amounts payable under this Agreement shall be paid in U.S.
dollars, unless otherwise agreed in writing.

10.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding its conflict of
laws principles.

10.3 Assignment. Neither party shall assign this Agreement nor any part thereof
without the prior written consent of the other party; provided, however:
(i) either party may assign this Agreement, in whole or in part, to any of its
Affiliates without such consent; and (ii) either party, without such consent,
may assign this Agreement in connection with the transfer or sale of
substantially all of its business to which this Agreement pertains or in the
event of its merger or consolidation with another company. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. No
assignment shall relieve any party of responsibility for the performance of any
accrued obligation that such party then has hereunder.

10.4 No Third Party Beneficiaries. Abbott and OraSure intend that only Abbott
and OraSure and their permitted assignees will benefit from, and are entitled to
enforce the provisions of, this Agreement. No third party beneficiary is
intended under this Agreement.

10.5 Modifications; Waiver. No modification to this Agreement shall be effective
unless such modification is in a writing signed by a duly authorized
representative of each of Abbott and OraSure. No waiver of any rights or breach
or default under this Agreement shall be effective unless assented to in writing
by the party to be charged with such waiver. The waiver of any breach or default
shall not constitute a waiver of any other right, breach or default hereunder or
any subsequent breach or default.

10.6 Severability. If any term or provision of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

10.7 Mutual Release; Covenant Not to Sue. Subject to the performance by each
party of its obligations hereunder, each party, for itself and on behalf of its
successors, employees, agents, representatives, officers and directors, hereby
releases and discharges the other party, and each of its Affiliates, successors,
employees, directors, officers, stockholders and agents, from any and all claims
and liabilities, whether past or present, known or unknown, relating to or
arising under the Distribution Agreement or the performance of their respective
obligations thereunder. Notwithstanding the foregoing, the releases set forth in
this Section 10.8 shall not include any claims or liabilities relating to or
arising out of: (a) any provision of the Distribution Agreement that survives
the termination pursuant to Section 13.3.5 of the Distribution Agreement, or
(b) this Agreement. Each party shall not initiate any legal proceedings of any
kind (including alternative dispute resolution procedures) against the other
party arising out of or related to the Distribution Agreement, except with
respect to provisions that survive termination pursuant to Section 13.3.5 of the
Distribution Agreement.

 

7



--------------------------------------------------------------------------------

10.8 Survival. The provisions of the Distribution Agreement referenced in
Section 13.3.5 of the Distribution Agreement will survive termination in
accordance with the terms thereof, except to the extent modified by or released
pursuant to this Agreement.

10.9 No Admission. This Agreement (including without limitation any
consideration contained herein) is not to be construed as an admission of
liability of any kind whatsoever by either party, but is in full settlement of
disputed issues. Each party specifically denies any and all claims of
wrongdoing.

10.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile transmission of a signed original shall
have the same effect as delivery of the signed original.

10.11 Relationship of the Parties. The relationship of the parties under this
Agreement is that of independent contractors. Nothing contained herein is
intended or is to be construed so as to constitute the parties as partners or
joint venturers or either party as an agent or employee of the other. Neither
party has the express or implied right under this Agreement to assume or create
any obligation on behalf of or in the name of the other, or to bind the other
party to any contract, agreement or undertaking with any third party.

10.12 Dispute Resolution. Any dispute in connection with this Agreement shall be
handled in accordance with the procedures set forth in Section 14.13 of the
Distribution Agreement.

10.13 Entire Agreement. This Agreement constitutes the entire and exclusive
agreement and understanding between Abbott and OraSure with respect to the
subject matter of this Agreement, and supersedes and cancels all previous
negotiations, agreements, and commitments, whether oral or in writing, in
respect to the subject matter of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officers of OraSure and
Abbott, respectively, hereby execute this Agreement on the date first above
written on behalf of OraSure and Abbott, respectively.

 

ORASURE TECHNOLOGIES, INC. By:  

/s/ Douglas A. Michels

Print Name:  

Douglas A. Michels

Title:  

President and CEO

ABBOTT LABORATORIES

By:  

/s/ Brian J. Blaser

Print Name:   Edward L. Michael Title:   Executive Vice President, Diagnostics
Brian J. Blaser DVP, Global Operations for E. Michael

 

9



--------------------------------------------------------------------------------

Exhibit A

Abbott Customer Information

(a) customer name and address;

(b) with respect to each customer, if such information is available, the name
and phone number of a contact person responsible for technical product decisions
and a contact person responsible for procurement or transactional decisions, in
each case involving the OraQuick® Products;

(c) whether the customer is a Current Customer or a National Account;

(d) whether such customer previously purchased OraQuick® Product under a
contract, pricing letter or other agreement that terminated or expired within
the twelve months immediately preceding the Effective Date;

(e) pricing under which Abbott is providing or has agreed to provide OraQuick®
Product to such customer;

(f) any minimum purchase volumes in place or expected to be in place during the
future;

(g) whether the customer is purchasing OraQuick® Product pursuant to a contract,
pricing letter or other arrangement and the duration and other material terms
(to the extent not otherwise described) of each such contract, pricing letter or
other arrangement; and

(h) pricing and any minimum volumes in effect with such customer during the
twelve-months immediately preceding the Effective Date;

(i) payment terms and payment history of such customer during the twelve months
immediately preceding the Effective Date of this Agreement; and

(j) whether the customer places orders through EDI or MetaFax, the applicable
EDI specifications used by the customer and an IT contact at the customer, to
the extent such information is available.